Citation Nr: 0315251	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from December 1961 to August 
1965, and from December 1966 to December 1967, as well as 
Reserve service until 1986 (unverified).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Pittsburgh, 
Pennsylvania 

In writing in May 1995, the veteran canceled his request for 
a hearing on appeal before a local hearing officer.  Also, in 
writing in September 1997, the veteran indicated that he did 
not want a Board hearing.  

This issue was remanded in September 1997 for further 
development.  The case was thereafter returned to the Board.

In March 2002, the Board attempted to undertake additional 
development of the claim on appeal, pursuant to authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  While, in a 
recent decision, the Board's authority to decide claims on 
the basis of evidence developed by the Board but not 
considered by the RO has been called into question (see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003)), as explained below, no 
additional evidence has been associated with the record.  

In April 2002, the Board rendered its decision on the claims 
for service connection for bilateral hearing loss and for 
tinnitus, additional issues that had been part of the current 
appeal; hence, those issues are no longer before the Board.  
The only issue remaining in appellate status is the claim for 
service connection for a left knee disability, as indicated 
on the title page of this decision. 



FINDINGS OF FACT

1.  All notification and development action needed for an 
equitable disposition of the issue of entitlement to service 
connection for a left knee disability has, to the extent 
possible, been accomplished.  

2.  The competent medical evidence does not show that a 
current left knee disability is related to the veteran's 
service, to include evidence that arthritis of a left knee 
was manifested, to a compensable degree, within one year of 
separation from active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, nor may arthritis of the left knee be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board also notes that, during the during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the 


well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a) 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim remaining on appeal has, to the 
extent possible, been accomplished.

Initially, the Board notes that while the veteran's Reserve 
service has not been verified, the veteran has alleged an 
injury in service in 1963 (during a period of active duty 
service, not Reserve service; hence, there is no need to 
obtain additional information regarding the veteran's Reserve 
duty as to this issue.

The veteran was notified of the laws and regulations 
governing his claim for service connection, and the bases for 
the denial of the claim, in an August 1994 rating decision, 
and a December 1994 Statement  of the Case, following which 
he and his representative were given a period of time in 
which to respond.  Hence, the veteran has been notified of 
the type of information and evidence needed to substantiate 
his claim.  The veteran also was sent a copy of the Board's 
1997 remand which, in part, directed that the RO attempt to 
obtain medical records pertinent to the issue currently under 
consideration.  The veteran has furnished some private 
medical records, VA treatment records have been obtained and 
associated with the claims file, and a further attempt to 
obtain records initially thought to have been held by a VA 
medical facility yielded a negative response.  However, 
several more recent  attempts by the RO and the Board to 
notify the veteran of the information and evidence needed to 
substantiate his claim, and to assist him in developing 
evidence pertinent to the claim, have been unsuccessful.  

A supplemental statement of the case the RO sent the veteran, 
in August 2001, to the most recent address of record, was 
returned as undeliverable.  In October 2001, the post office 
noted, as regards that most recent address, that the veteran 
had moved and left no forwarding address.  In September 2002 
and February 2003, the Board sent letters to the veteran at 
his address of record, advising him of that an attempt to 
obtain records of left knee surgery in 1990 from a VA medical 
facility had yielded a negative response, and requested 
assistance from the veteran to enable it to obtain those 
records from a private medical facility.  Neither of these 
letters has been returned as undeliverable, although both 
were sent to the same address as the August 2001 supplemental 
statement of the case.  The February 2003 letter specifically 
indicated the evidence that the RO would attempt to obtain, 
on the veteran's behalf, if sufficient information and 
authorization was provided, but that the veteran could obtain 
the records himself, or have the medical center forward them 
directly to the Board.  The veteran has not responded to 
either letter.  

Accordingly, it appears that the veteran has not provided a 
current address to VA, as he is required to do.  Hence, any 
further action needed for the RO to comply with any 
outstanding duty to notify or to assist the veteran, if any 
(to include obtaining any outstanding records (see 
38 U.S.C.A. § 5103), arranging for him to undergo examination 
(see 38 U.S.C.A. § 5103A), or notifying him of which evidence 
will be obtained by whom (see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)), is, essentially, 
precluded.  Under these circumstances, the Board finds that 
further action on VA's part is not required.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran's service medical records reflects no reported 
history, complaints, treatment, or diagnoses regarding the 
left knee, including on service entrance, separation, and 
Reserve examinations, dating from December 1961 to May 1986.

On his claim for service connection in April 1994, the 
veteran reported a left knee injury in service in 1963.  

Private treatment records in April 1985 and from September 
1986 to January 1989 show the veteran was seen with disc 
defect of L3 to L4 with bilateral radiculopathy, left more 
than right and with L4 and L5 nerve roots compressed, that 
occurred in August 1984.  Part of his complaints included 
instability, weakness, hyperreflexia, and difficulty walking 
of both lower extremities.

On a VA examination in November 1989, the veteran reported 
arthritis of the left knee and reported severe pain in both 
knees.  He reported treatment for the back, knee, hand, and 
shoulder from 1986.  It was noted that the veteran had 
arthritis of the knees and wore bilateral braces.

VA treatment records in October 1990 show the veteran had 
complaints of bilateral knee pain.  He reported having an 
arthroscopy of the left knee four weeks previously and of the 
right knee two years previously and was told both showed 
osteoarthritis.  The impression was history and physical 
consistent with osteoarthritis, it was possible that he had 
gout in his knees as well; the x-ray was not available.  VA 
treatment records from September 1990 to July 1992 show the 
veteran was seen with complaints regarding the knees.

In a note from the VA Medical Center in August 2002 it was 
indicated that he veteran did not have arthroscopy surgery at 
the VA, that he had it at a private hospital, and that the VA 
Medical Center did not have those records.  As indicated 
above, the veteran did not respond to letters sent to the 
veteran in an attempt to obtain the records.

In this case, the evidence of record simply does not 
establish a current left knee disability that is related to 
the veteran's service, to include evidence of arthritis, 
manifested to a compensable degree, within the first post 
service year.  As indicated above, the evidence indicates 
that the veteran was first seen with arthritis in 1989 or 
1990, many years after his separation from active service.  

The Board is cognizant that, in connection with his claim, 
the veteran has asserted that injured his left knee during 
active duty service.  Even if the Board were to accept such 
assertions as credible (even in the absence of any 
complaints, findings, treatment or diagnosis referable to the 
left knee in the service medical records), the Board notes 
that, as a layperson without medical training or expertise, 
the veteran simply is not competent to render a probative 
opinion on a medical matter, such as whether any current left 
knee arthritis is the result of in-service injury.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Moreover, there is no competent 
evidence currently of record that establishes such a nexus, 
and  any effort to obtain any additional evidence that may be 
potentially relevant to the current claim (to include a 
medical opinion) has been frustrated by the veteran's failure 
to provide a current address.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (emphasizing that the duty to assist is 
not a one-way street).  

As such, the Board concludes that claim for service 
connection for a left knee disability must be denied.  As the 
competent evidence neither supports nor is in relative 
equipoise on the question of whether the veteran currently 
has a left knee disability that is medically related to in-
service injury or disease-the pivotal question in this 
case-the benefit-of-the-doubt-doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

